DETAILED ACTION
This Office action is in response to Amendment filed on 07/30/2021.  Claims 1, 8, and 15 are amended.  Claims 1-23 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 8-9), filed on 07/30/2021, with respect to the 103 rejections of claims 1, 8, and 15 have been considered but are moot because the arguments do not apply to the newly found reference being used in the current rejection.

Response to Amendment
The Amendment filed on 07/30/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0260301 A1, hereinafter “Miller”) in view of Muller et al. (US 2015/0140933 A1, hereinafter “Muller”) further in view of Middleton et al. (US 2009/0254948 A1, hereinafter “Middleton”).

Regarding claim 1 (and similarly claims 8 and 15), Miller discloses:
A cloud based processing system configured to:
receive location information and health status information of a plurality of beacon devices, wherein the location information indicates real-time locations of the plurality of beacon devices, and the health status information indicates real-time conditions of the plurality of beacon devices (receiving asset data including asset location data such as real-time tracking information and asset battery life data, Miller: [0015], [0030], [0082]);
track movements of at least some of the plurality of beacon devices based on the location information (tracking location of assets based on asset location data, Miller: [0014], [0015]).
Miller does not explicitly disclose:
the health status information including a first event associated with at least one of the real-time conditions occurring at the respective beacon device, the first event defined according to a specification to indicate an occurrence of the at least one real-time condition occurring at the respective beacon device, the specification defining events and associated real-time conditions relating to operation and environment of the respective beacon device to trigger notification and action, transmission of the first event and the associated health status information triggered by occurrence of the at least one real-time condition at the respective beacon device according to the specification, wherein the first event comprises data indicating a WiFi reconnect event representing connection of the respective beacon device to a WiFi network not associated with a reboot event;
identify one or more problematic beacon devices based on the health status information to trigger, based on a type of the first event, a corrective action for the respective beacon device according to the specification.
However, in the same field of endeavor, Muller teaches:
health status information including a first event associated with at least one of the real-time conditions occurring at the respective beacon device, the first event defined according to a specification to indicate an occurrence of the at least one real-time sending alert regarding tracking event and tracking preset beacon metadata such as low battery life of beacon according to set of predefined rules, Muller: [0023], [0026]);
identify one or more problematic beacon devices based on the health status information to trigger, based on a type of the first event, a corrective action for the respective beacon device according to the specification (identifying beacon at issue in response to receiving alert regarding tracking event and tracking preset beacon metadata such as low battery life of beacon and making adjustment to identified beacon according to set of predefined rules, Muller: [0023], [0026], [0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller in view of Muller in order to further modify the system for receiving beacon location and battery life data from the teachings of Miller with the system for making adjustment to beacon based on alert regarding low battery life of beacon from the teachings of Muller.
One of ordinary skill in the art would have been motivated because it would have ensured continued efficiency of overall system (Muller: [0023]).
Miller in view of Muller does not explicitly disclose:
wherein the first event comprises data indicating a WiFi reconnect event representing connection of the respective beacon device to a WiFi network not associated with a reboot event.
However, in the same field of endeavor, Middleton teaches:
wherein the first event comprises data indicating a WiFi reconnect event representing connection of the respective beacon device to a WiFi network not associated with a reboot event (sending notification based on wireless device reconnecting to wireless network, Middleton: [0040]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller in view of Muller further in view of Middleton in order to further modify the system for receiving beacon location and battery life data and making adjustment to beacon based on received alert from the combined teachings of Miller and Muller with the system for sending notification based on detecting removal of device from charger from the teachings of Middleton.
One of ordinary skill in the art would have been motivated it would have improved mechanism for maintaining connections (Middleton: [0010]).

Regarding claim 2, Miller-Muller-Middleton teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Miller-Muller-Middleton further discloses:
wherein the plurality of beacon devices comprises beacon tags installed in or attached to fixed location assets, beacon tags affixed to mobile assets, and reader badgers worn by tags and beacons associated with hard assets, soft assets, and fixed assets, Miller: [0027], [0028], [0059]).

Regarding claim 3, Miller-Muller-Middleton teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Miller-Muller-Middleton further discloses:
wherein the health status information comprises at least one of battery information and operation error information (asset data including asset battery life data, Miller: [0015]).

Regarding claim 4, Miller-Muller-Middleton teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Miller-Muller-Middleton further discloses:
wherein the location information and health status information are transmitted as fields in frames following a custom beacon communication protocol (formatting communication packets to include asset data, Miller: [0020], [0021], [0030]).

Regarding claim 5, Miller-Muller-Middleton teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Miller-Muller-Middleton further discloses:
wherein the custom beacon communication protocol facilitates Bluetooth Low Energy (BLE) communication (communicating via BLE communication, Miller: [0020], [0022], [0084], [0091]).

claim 6, Miller-Muller-Middleton teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Miller-Muller-Middleton further discloses:
wherein the custom beacon communication protocol also provides fields for installation specific data (formatting communication packets to include location ID or unique ID assigned for association with location within facility, Miller: [0031], [0064], [0079]).

Regarding claim 7, Miller-Muller-Middleton teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Miller-Muller-Middleton further discloses:
wherein the custom beacon protocol also provides fields for beacon security information (formatting communication packets to include security measures, Miller: [0036], [0046], [0087]).

Regarding claims 9-14 and 16-20, they do not teach or further define over the limitations in claims 2-7.  Therefore, claims 9-14 and 16-20 are rejected for the same reasons as set forth in the rejections of claims 2-7 above.

Regarding claim 21, Miller-Muller-Middleton teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Miller-Muller-Middleton further discloses:
wherein the corrective action includes adjusting, by the beacon device in response to the trigger, a setting of the respective beacon device (making adjustment to identified beacon at issue, Muller: [0023], [0026]).

Regarding claim 22, Miller-Muller-Middleton teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Miller-Muller-Middleton further discloses:
wherein the health status information is received via an application programming interface and is analyzed according to a protocol specification (receiving asset data via API and analyzing asset data using analysis engine, Miller: [0054], [0055]).

Regarding claim 23, Miller-Muller-Middleton teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Miller-Muller-Middleton further discloses:
wherein the system is to receive the location information and health status information for the first event in a message and is to process the health status information of the message when the message is of a health message type (identifying beacon at issue in response to receiving alert regarding tracking event and tracking preset beacon metadata such as low battery life of beacon and making adjustment to identified beacon according to set of predefined rules, Muller: [0023], [0026], [0027]).



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446